PER CURIAM.
On the application of the relator, the court at special term granted a peremptory writ of mandamus commanding the respondent, as commissioner of public works, to forthwith award and grant permits to the Standard Gaslight Company to open certain streets for the purpose of laying mains and making main connections. From the order granting the writ, an appeal was taken to this court, pending which this motion was made, and denied on the ground that the appeal operated to stay proceedings under the writ. The determination thus made we approve. Section 1314 of the Code of Civil Procedure provides, among other things, that “upon an appeal taken by a domestic municipal corporation the service of the notice of appeal perfects the appeal and stays the execution of the judgment or order appealed from, without an undertaking or other security;” and we think the appeal taken from the order granting the writ was, within the meaning of the section, an appeal by a domestic municipal corporation. The commissioner of public works is a part of the city government, and the head of the executive department by means of which the corporation acts in regard to its public streets. Consolidation Act, § 316. The duties of the commissioner in respect to the care and maintenance of streets are the duties of the corporation acting through him, and-his official acts within the limits of the authority conferred, because the office constitutes a part of the corporate organization, and represents it, are acts of the municipal corporation. It is therefore entitled to the benefit of section 1314 when its commissioner of public works takes an appeal from a judgment or order directing him, as such officer, to do some act affecting the corporate interests. The order should be affirmed, with f 10 costs and printing disbursements.